NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO CRUZ HERNANDEZ,                         No.   19-73262

                Petitioner,                      Agency No. A205-465-394

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Fernando Cruz Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen proceedings

and rescind an in absentia removal order. We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Arredondo v. Lynch, 824 F.3d 801, 805 (9th Cir. 2016). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Cruz Hernandez’s motion to

reopen removal proceedings conducted in absentia, where Cruz Hernandez failed

to demonstrate exceptional circumstances to excuse his absence from the hearing.

See 8 U.S.C. § 1229a(b)(5)(C); Arredondo, 824 F.3d at 805-06 (setting forth

standards governing when a motion to reopen may rescind an in absentia removal

order and discussing exceptional circumstances); see also Valencia-Fragoso v.

INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003) (per curiam) (concluding BIA did not

abuse its discretion in determining that petitioner failed to establish that her

misunderstanding of the hearing time amounted to exceptional circumstances).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                       19-73262